DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1:  Claim 1 recites non-standard Markush phrasing “selected from”.  It is indefinite whether applicant considers the claim language to be open-ended with similar scope as “comprising” or closed-ended with similar scope as “consisting of”.  See MPEP § 2111.03.  For the purposes of further examination the instant transitional phrase has been interpreted to be a standard Markush claim with the scope of the claim meaning “selected from the group consisting of” (see also MPEP § 2117).
Regarding claims 1-2:  Claims 1-2 (lines 5 and 7, respectively) recite “molecular weight”.  This limitation is indefinite because there are many types of molecular weight (weight average Mw, number average Mn, Z-average Mz, and so forth).  The instant specification does not teach how the molecular weight was measured which could give a clue as to what applicant is 
Regarding claims 1-2: In addition to the type of molecular weight claimed being indefinite, the numeric molecular weights are unitless. The specification does not indicate what the units are, or how the molecular weights are measured.   For the purposes of further examination the units have been interpreted to be Daltons (g/mol) which is a common unit of measurement in the art.  
Regarding claims 2 and 3: Claims 2 and 3 require the coating of claim 1 to comprise a copolymer or a terpolymer, respectively.
This limitation is indefinite because at least two interpretations are possible:
(1) The composition contains the polymer of claim 1, AND an additional copolymer/terpolymer;
(2) The composition of claim 1 IS a copolymer/terpolymer.
Interpretation 2 appears to be what applicant is claiming, albeit it does not have proper antecedent basis.  A means of claiming this could be to recite “The form coating agent of claim 1, in which the polymer is a copolymer/terpolymer…”.
Regarding claim 3:  Claim 3 recites an acid value of unitless numbers.
For the purposes of further examination it has been interpreted to mean that applicant is claiming mg KOH/g.
Regarding claim 3:  Claim 3 recites a process limitation “by introducing” into a product claim.  It is not clear whether a process or the product is being claimed, or whether the coating 
For the purposes of further examination, claim 3 has been interpreted to be a terpolymer with one of the monomers being selected from the claimed acid/anhydride monomers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,856,408 to Matsukura et al.
Regarding claim 1:  Matsukura teaches a composition having a polymer that is an (E) polyacrylate-based resin (Matsukura 2:37-40 and 3:1-15).  The resin has a molecular weight of 10,000-100,000 which teaches the claimed range of 30k-100k with sufficient specificity.
As to claims 1-3, the limitation “a form coating having a function of releasing forms from concrete” is a preamble intended use that does not further limit the composition or structure of the claim.  Matsukura had possession of the invention as claimed prior to the time of the invention.  If an intended use is truly the novel/nonobvious feature of the instant invention, applicant may consider filing another application to claim a method of using a polymer which is 
Regarding claim 2:  Matsukura teaches the polymer of claim 1 having the required polyacrylate resin and molecular weight.  Matsukura further teaches 2-hydroxyethylmethacrylate as part of the copolymer.  This monomeric unit has been interpreted to comprise a side chain because the 2-hydroxymethyl acrylic group is attached only at the radically polymerized backbone of the polymer chain, with the hydroxymethyl acrylate branching perpendicular from the main polymer chain as a side chain.
Regarding claim 3:  Matsukura teaches the polymer of claim 1 having the required polyacrylate resin and molecular weight.  Matsukura further teaches acrylic acid as part of the terpolymer containing non-functional, hydroxyfunctional and acid functional monomeric units.  The acid value is <15 mgKOH/g (Matsukura 3:1-15) which teaches the claimed range of 1.5-20 with sufficient specificity.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is 571-270-7341. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767